Citation Nr: 1600736	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  13-06 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a thoracic spine disability.

2.  Entitlement to an increased rating for service-connected headaches, currently rated as noncompensable prior to December 23, 2014 and 30 percent disabling thereafter.

3.  Entitlement to an increased rating for service-connected lymphogranuloma, currently rated as noncompensable. 

4.  Entitlement to an extraschedular rating for service-connected lymphogranuloma.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from January 1976 to December 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Huntington, West Virginia.  Jurisdiction over the appeal is with the RO in Montgomery, Alabama.  

Regarding the thoracic spine disability, the RO developed the claim as an original service connection claim.  In July 1979, the Board denied service connection for a chronic back disability.  In order to fulfill its obligation of de novo review, the Board must consider the questions of whether the current claim is subject to any prior rating decision and if so, whether new and material evidence has been received.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Veteran described this disability in his initial claim as "arthritis in spine" (referred herein as spinal arthritis) and reported it under the heading of new claims.  See October 2008 claim.  

The basis for the previously adjudicated claim was that the back symptoms were not attributable to congenital spina bifida and instead, were associated with service-connected lymphogranuloma.  Spinal arthritis was not considered.  Given that the claimed disability is specifically described as spinal arthritis, as opposed to the previously claimed chronic back disability, the Board finds the current claim to encompass a new diagnosis.  See Dorland's Illustrated Medical Dictionary 1926 (32nd ed. 2012) (pp. 150, 1344 defining degenerative arthritis and osteoarthritis).  It is therefore not subject to the July 1979 Board decision.  Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008); Velez v. Shinseki, 23 Vet. App. 199 (2009).

Regarding the service-connected lymphogranuloma disability, the Board finds that the issue of an extraschedular rating is raised.  38 C.F.R. § 3.321(b)(1).  The claim has been bifurcated into entitlement to schedular and extraschedular ratings as stated on the title page.  Id.; Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In October 2015, the Veteran had a videoconference Board hearing before a Veterans Law Judge.  The hearing transcript is of record.  In November 2015, the Veteran was notified that the Veterans Law Judge conducting the October 2015 hearing was unable to decide the appeal.  He was afforded the opportunity for another hearing, which he declined.  

The issues of entitlement to service connection for depression secondary to service-connected disabilities and epistaxis secondary to service-connected headaches are raised by Dr. M.'s August 2015 letter.  As the agency of original jurisdiction (AOJ) has not adjudicated these claims, they are REFERRED to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a thoracic spine disability and entitlement to an extraschedular rating for service-connected lymphogranuloma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Prior to November 26, 2013, the record does not include factually ascertainable evidence indicating that the Veteran had prostrating headaches.

2.  Beginning November 26, 2013, the record more closely approximates frequent prostrating headaches, productive of severe economic inadaptability.  

3.  The Veteran does not have urinary tract infections.  

4.  The Veteran is currently unable to secure and maintain substantially gainful employment due to his service-connected headaches and lymphogranuloma residuals.


CONCLUSIONS OF LAW

1.  Beginning November 26, 2013, the criteria for a 50 percent disability rating for headaches are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.124a, Diagnostic Code (DC) 8100 (2015).

2.  The criteria for a compensable schedular disability rating for lymphogranuloma are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 4.1-4.7, 4.27, 4.88b, 4.115a, 4.115b, DCs 6305-6399, 7525 (2015).

3.  The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.2, 4.3, 4.16 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provides that VA will notify and assist a claimant in obtaining evidence necessary to substantiate a claim.  

The VCAA requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Here, a November 2008 letter provided notice of the information and evidence needed to substantiate the increased rating claims, the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  The duty to notify is therefore satisfied.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  A comprehensive report of the Veteran's VA treatment records has been obtained, in addition to various written statements by him and others on his behalf.  

The Veteran was afforded multiple VA examinations with the most recent being in June 2015.  There is no indication that the associated symptoms have materially increased since these examinations.  The most recent VA examination reports reflect review of the claims folder and pertinent clinical evaluations.  The examiners provided clinical findings that were responsive to the Veteran's reports, medical history and current treatment.  The Board considers the current examination reports adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2015) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the October 2015 hearing, the Veterans Law Judge presiding over the hearing outlined the issues on appeal and elicited information to support the appeal.  The Veteran was appropriately notified that the Veterans Law Judge presiding over the hearing would not issue a decision and given an opportunity for another hearing, which he declined.  Neither the Veteran, nor his representative have asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2).  They have not otherwise identified any prejudice in the conduct of the Board hearing.  

Accordingly, the Board finds that the duty to assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) are satisfied.

Increased ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which allows for ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

(i) Headaches

The Veteran's headaches are rated pursuant to Diagnostic Code (DC) 8100.  38 C.F.R. § 4.124a, DC 8100.  Under DC 8100, a 10 percent (compensable) disability rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months; and a noncompensable rating is warranted for less frequent attacks.  A 30 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  A maximum 50-percent disability rating is warranted for migraine headaches with very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.

September 2008 VA primary care records reflect that the Veteran had not visited the clinic in approximately 18 months.  The problem list included chronic headaches over the course of many years.  Clinical evaluation was unremarkable.  The examiner assessed chronic headaches for many years.  A substantially similar clinical assessment was given at the October 2008 VA primary care consultation.   

In his October 2008 claim, the Veteran described having a seizure disorder that was worsening.  

A November 2008 VA vocational rehabilitation consultation indicated that the Veteran had good motivation for participation.  It listed his biggest barrier to employment as lack of a valid driver's license.  

January 2010 VA neurology records show that the Veteran continued to have chronic head pain.  The neurologist noted that the Veteran had allergies and chronic inflammatory changes in his sinus.  He also had cervical spondylosis.  The neurological evaluation was reportedly normal.  Consultations were placed to the chronic pain and allergy clinics.  

July 2012 VA treatment records reflect that the Veteran had headaches associated with sinusitis.  The clinician noted a chronic headaches history lasting for years.  However, the severity had recently increased to 5/10.

August 2012 VA treatment records reflect that the Veteran described having "very bad" headaches accompanied by blurry vision and productive cough.  He described the headaches as being in the frontal and vertex area with a squeezing sensation.  They were relieved by rest.  The headaches severity varied.  Clinical evaluation was unremarkable.  The examiner diagnosed migraines and provided medications.  

November 2013 VA primary care records reflect that the Veteran requested pain management therapy for chronic back pain and headaches.  The clinician placed a consultation to the chronic pain clinic.  

On December 23, 2014, the Veteran had a VA headache examination with review of the claims folder.  The examiner diagnosed migraine headaches.  The Veteran reported having migraines three to four times per week.  The episodes lasted four to five hours and on occasion up to two days.  They were described as left-sided throbbing and productive of severe pain.  The Veteran endorsed concomitant light and sound sensitivity.  The examiner reported that the headaches were of a prostrating nature more frequently than once a month.  She did not believe they were productive of severe economic inadaptability, but also noted that the Veteran had headaches 3-4 times per week requiring to stop what he was doing and rest.  She indicated that additional testing was not needed.  She did not believe the migraines impacted the Veteran's ability to work.  

January 2015 VA pain management records reflect that the Veteran was diagnosed with somatic symptom disorder with predominant pain and an unspecified depressive disorder.  He believed his pain, specifically headaches, was not adequately treated.  Currently, he had left sided migraines occurring multiple times per week.  They were accompanied by left nostril bleeding.  He described the level of pain as "unbearable."  The clinician noted reports of significant sinus inflammation.  Nonetheless, the Veteran did not believe his headaches were related to sinus problems.  He was also concerned about groin pain.  He reported having a mild stroke several years ago.  He was adamant that there was an outstanding medical diagnosis and treatment options for his symptoms.  The clinician recommended continuing supportive psychotherapy every three weeks.     

In June 2015, a VA headache disability benefits questionnaire (DBQ) was obtained.   The Veteran reported having incapacitating headaches three to four times per week.  The episodes could last days.  The Veteran described it as pulsating/ throbbing type of pain, localized to a single side.  He reported having nose bleed and fluid drainage from the left temple.  The examiner reported that the Veteran had very frequent prostrating and prolonged migraine attacks.  He believed migraines interfered with the Veteran's ability to work since he could not concentrate and required rest.  

In August 2015, Dr. M. issued a letter in support of the claim.  She reported treating the Veteran since December 2013.  The focus of treatment was behavioral pain management.  She believed the Veteran's most significant problem was intense migraines.  She noted that they were also accompanied by heavy nose bleeds.  The migraines posed significant interference with activities of daily living.  She also believed they aggravated his depression.  

At the October 2015 hearing, the representative asserted that the Veteran was totally incapacitated by headaches.  He indicated that he had seizures that were successfully treated with medication.  Then, when the seizure stopped, he developed prostrating headaches.  He indicated that during the episodes he was sensitive to sound and had to isolate himself in order to recover.  He believed he had incapacitating headaches three to four times per week.  Sometimes, he had them daily.  Medication was partially beneficial.  He indicated that he could not work due to the frequency and severity of his headaches.  

The Veteran contends an increased rating is warranted for service-connected migraine headaches.  They are currently rated as noncompensable prior to December 23, 2014 and 30 percent disabling thereafter.  38 C.F.R. § 4.124a, DC 8100.  Migraines are rated on the frequency of prostrating attacks.  Id.  

VA regulations do not define "prostrating," nor has the Court of Appeals for Veterans Claims (Court).  Cf. Fenderson v. West, 12 Vet. App. 119 (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  By way of reference, the Board notes that according to Webster's New World Dictionary of American English, Third College Edition (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in Dorland's Illustrated Medical Dictionary 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

The Veteran had headaches for many years, but recently had a significant increase in severity.  The record is unclear as to precisely when the Veteran began having recurring prostrating headaches.  July and August 2012 VA treatment records include reports about increased headache symptoms.  However, the Veteran's description of an increase to 5/10 headache pain, without any further indication of physical exhaustion or other symptomatology reflective of incapacitation, heavily weighs against a finding that he was experiencing prostrating headache at that time.  The medical and lay evidence prior to November 26, 2013 does not otherwise indicate that the Veteran had prostrating headaches at least once every two months.  Id.  Consequently, a compensable rating prior to November 26, 2013 is not warranted.  Id. 

The June 2015 VA DBQ and Dr. M.'s August 2015 letter indicate that the Veteran frequently experienced incapacitating headaches approximating the 50 percent rating criteria.  38 C.F.R. § 4.124a, DC 8100.  The issue is when these frequent incapacitating headaches began in light of the reports above.  It is impossible to state with certainty a precise date.  However, VA treatment notes from November 26, 2013 document significant headache problems despite narcotic treatment.  December 2014 and June 2015 reports suggest that the Veteran had frequent prostrating headaches for an indeterminate prior period of time.  The Board notes the December 2014 VA examiner's comments that the headaches were not productive of severe economic inadaptability.  Her report is contradicted by her later acknowledgment that prostrating attacks occurred several times a month requiring rest, as well as the June 2015 VA DBQ report and Dr. M.'s August 2015 letter.  In this case, by resolving reasonable doubt in the Veteran's favor, the Board finds that November 26, 2013 is the earliest record of a factually ascertainable increase approximating the 50 percent rating criteria.  Id.; 38 C.F.R. §§ 3.400(o), 4.3.  

In conclusion, a 50 percent rating for service-connected migraines is granted beginning November 26, 2013; in all other respects, the appeal is denied.   Id.; 38 C.F.R. §§ 3.400(o), 4.3, 4.124a, DC 8100.    

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1). The Board finds that the severity of the Veteran's service-connected headaches to be fully contemplated by the rating criteria.  The symptoms consist of: head pain, nose bleeds, and sensitivity to light and sound.  The evidence is unclear whether the reported nose bleeds are due to a non-service-connected sinus disorder or secondary to headaches.  The Board has referred the issue for appropriate development.  Notably, the schedular rating criteria specifically address epistaxis.  
The symptoms raised by the record are fully addressed by the rating criteria.  The Board finds that the degree of disability experienced by the Veteran is fully contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration for service-connected headaches.  Id.; Thun v. Peake, 22 Vet. App. 111 (2008).


(ii) Lymphogranuloma

For background purposes, the RO granted service connection for lymphogranuloma based upon treatment in service and contemporaneous palpable lymph glands in the groin.  See November 1978 RO decision.  VA treatment records from September 1979 show that the Veteran had biopsy of the right groin lymph node.  It revealed mild lymphadenitis, and the treating clinician recommended antibiotic treatment. 

Service-connected inguinal lymphogranuloma is rated as noncompensable pursuant to Diagnostic Codes 6399-6305.  38 C.F.R. § 4.88b, DC 6305.  Hyphenated DCs are used when a rating under one code requires use of an additional DC to identify the basis for the rating assigned.  38 C.F.R. § 4.27.  DC 6399 refers to an unlisted infectious disease, and DC 6305 refers to Lymphatic Filariasis.  

DC 6305 for Lymphatic Filariasis provides a total rating for any period of active disease.  38 C.F.R. § 4.88b, DC 6305.  It instructs that any residual, such as epididymitis or lymphangitis, be rated under the appropriate system.  

As relevant, DC 7525 concerns chronic epididymo-orchitis and as applicable directs that it be rated as a urinary tract infection (UTI).  38 C.F.R. § 4.115b, DC 7525.  Tubercular infections, which are not present here, are rated in accordance with 
§§ 4.88b or 4.89, as appropriate.  Under 38 C.F.R. § 4.115a, a 30 percent rating applies for UTI with recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.  A 10 percent rating applies for UTI where there is long-term drug therapy, 1-2 hospitalizations per year and/or required intermittent intensive management.  UTIs which result in renal dysfunction, which is not present here, are rated as renal dysfunction.  

As relevant, the Veteran is also currently rated as having a superficial scar associated with inguinal lymphogranuloma as 10 percent disabling pursuant to DC 7804.  38 C.F.R. § 4.118, DC 7804.  Under DC 7804, a 10 percent evaluation is assignable for scars that are unstable or painful on examination.  38 C.F.R. § 4.118, DC 7804.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Id., Note (1).  Under DC 7805, other types of scars will be rated based on limitation of function of affected part.  38 C.F.R. § 4.118, DC 7805.

September 2008 VA primary care records reflect that the Veteran had generalized myalgias and arthralgias.  The clinician noted a history of lymphoma.  A similar assessment was given in October 2008.   

September 2013 VA primary care records indicate that the Veteran had a left scrotal varicocele.  Prior antibiotic treatment was unsuccessful.  

November 2013 VA urology records show that the Veteran was assessed for right testicular pain.  Clinical genitourinary examination was normal.  However, mild tenderness was noted.  The examiner diagnosed chronic right epididymitis.  An antibiotic was given.  

August 2014 private urology records (Dr. N.) show that the Veteran had right groin pain and scrotal swelling.  Dr. N. noted that the Veteran had significant back pain.  He reported that it was common for patients to report genital pain when the etiology was actually a spinal disorder.  Upon clinical evaluation, the Veteran did not have a palpable hernia; however, he was exquisitely tender at the right external ring.  Both scrotal contents were negative for testicular lesions.  No acute epididymitis was observed.  He indicated that the Veteran had hypersensitivity to the skin and soft tissue on the right side of his scrotum.  He believed it was nerve-based and not due to acute or chronic inflammation.  Nonetheless, he provided medication and reported that if it was inflammation or infection etiology, the Veteran would experience improvement.  By contrast, if the medication failed to improve pain, he believed pain management treatment would be appropriate.  He also indicated neurology consultation in this regard would be beneficial.  He reported that urine testing and prostate examinations were negative.  

In December 2014, the Veteran had a VA infectious disease examination with review of the claims folder.  The examiner diagnosed lymphogranuloma inguinale.  She assessed it as inactive.  She reported residuals of chronic recurrent swelling in the right epididymis with pain in the inguinal region.  The pain fluctuated in severity, but remained constant.  The symptoms were consistent with chronic epididymitis due to prior surgical removal of lymph node affected by service-connected lymphogranuloma inguinale.  The examiner indicated that the Veteran had a painful scar due to treatment.  She completed a VA scar questionnaire.  She indicated that the associated scar was stable.  She described it as a linear scar measuring six centimeters.  She did not indicate that it caused any additional functional impairment.      

March 2015 VA urology clinic notes reflect that the Veteran had long-standing chronic testicular pain.  The clinician noted prior treatment in the urology clinic in February 2012 with antibiotics and Viagra and then in November 2013 for epididymitis.  He was seen by the surgical clinic for right groin pain that was thought to be a musculoskeletal disorder.  The clinician assessed longstanding testicular pain.  He did not believe there was pathology to warrant any scrotal intervention.  An April 2015 scrotal ultrasound revealed a left epididymal cyst, small bilateral hydroceles and right cyst within the skin, possibly a sebaceous cyst.  

In June 2015, VA reexamined the Veteran.  The examiner listed lymphogranuloma inguinale venereum as the diagnosis.  He noted that the Veteran reported having swollen glands for many years.  He had surgery in the right groin region in 1978.  He had started an antibiotic last year and reported that it decreased swelling.  However, constant pain remained.  The examiner assessed the lymphogranuloma inguinale as active.  He attributed it to symptoms of pain in right testicle and groin region.  Exertion caused flare-ups.  The examiner reported that the Veteran was a very poor historian in describing his treatment history.  He noted that the Veteran had significant back problems.  He reviewed Dr. N.'s August 2014 report that the pain could possibly be related to the back disability.   He remarked that the residuals of chronic lymphogranuloma are chronic proctitis and stricture and fistula.  However, the Veteran's descriptions of symptoms were not consistent with any known complications.  He indicated that the symptoms could be from residual groin pain associated with removal of lymph nodes and past residual of disease or from other etiologies.  Due to the limited clinical evaluation, he was unsure.  

At the October 2015 hearing, the Veteran reported that lymphogranuloma symptoms had increased and interfered with his occupation and personal life.  He reported being on antibiotic treatment over the past two years.  He had swelling and a knot affecting his testicle that caused great pain during sexual intercourse.  He had difficulty moving for all planes of motion and lifting due to groin pain.  

The Veteran contends a compensable rating is warranted for his lymphogranuloma residuals.  The clinical reports tend to indicate that epididymis pain and swelling as the residuals.  (November 2013 VA urology clinic records; December 2014 VA infectious disease examination report).  However, in August 2014, Dr. N. indicated that the groin pain may simply be a manifestation of the spine disability.  The June 2015 VA examiner identified other disorders that were not clinically present as symptoms typically associated with service-connected lymphogranuloma.  Despite the conflicting comments, the Board finds the weight of the current evidence to establish epididymis pain and swelling as a residual of service-connected lymphogranuloma or its mandated treatment, specifically groin biopsy, for purposes of the instant analysis.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

After reviewing all of the clinical evidence and subjective complaints, the Board finds that a higher rating is not available under the schedular criteria because the Veteran does not have a recurrent symptomatic urinary tract infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.  While the Board recognizes that the Veteran's has received several urological consultations, his treatment was not for a urinary tract infection.  The contemplated schedular rating does not apply, and there is no other relevant DC that would allow for assignment of a schedular rating.  38 C.F.R. §§ 4.27, 4.88b, 4.115b, DCs 6305, 7525.  A compensable schedular rating for service-connected lymphogranuloma is therefore denied.  Id.

The record indicates that the Veteran has a linear scar measuring approximately six centimeters.  It is determined to be painful.  However, the medical evidence does not suggest that it poses any additional functional impairment.  Thus, an additional or increased rating for scar associated with service-connected lymphogranuloma is not warranted.  38 C.F.R. § 4.118, DCs 7804, 7805.
(iii) Entitlement to TDIU 

The record shows that the Veteran has not had gainful employment for many years and indicates that service-connected disabilities have caused his unemployability.  The Board considers the issue of entitlement to TDIU to be part of the appeal.  Roberson v. Principi, 251 F.3d 1378, 1384 (2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).

A TDIU will be assigned if the Veteran is unable to secure and maintain substantially gainful employment as a result of his service-connected disability, without regard to age or nonservice-connected disabilities.  See 38 C.F.R. § 4.16(a).  
In this case, the Veteran meets the schedular criteria for a TDIU, as he currently has a 60 percent rating for his service-connected tinea versicolor; a 50 percent rating for service-connected headaches; 10 percent rating for lymphogranuloma scar; and noncompensable lymphogranuloma.  His combined rating is 80 percent.  The Veteran had not been gainfully employed for many years.  In August 2015, a treating physician submitted a letter supporting a TDIU claim.  She stated that the Veteran had intense migraines with minimal relief from medication.  She noted that the Veteran had difficulty working and had to decline assignments due to migraine headache pain.  Although the December 2014 VA examiner indicated that headaches would not interfere with work, an adequate explanation was not given for this determination in light of the Veteran's assertions and the examiner's endorsement of multiple headaches a week that required immediate rest.  Meanwhile, the June 2015 VA examiner's report indicates that headaches would pose occupational impairment and comports with Dr. M.'s August 2015 letter.  Resolving reasonable doubt in the Veteran's favor, the criteria for TDIU are approximated.  38 C.F.R. §§ 4.3, 4.7, 4.16(a).   


ORDER

An increased rating of 50 percent for service-connected migraines is granted beginning November 26, 2013; in all other respects the appeal is denied.

A compensable schedular rating for service-connected lymphogranuloma is denied.  

A TDIU is granted.


REMAND

For the claimed thoracic spine disability, another medical opinion is needed, as the September 2009 VA medical opinion does not provide a rationale.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (once VA attempts to provide an examination, it must be adequate for adjudication purposes).

The issue of entitlement to an extraschedular rating for lymphogranuloma is raised, as the schedular rating criteria do not adequately contemplate the reported lymphogranuloma symptoms.  See 38 C.F.R. §§ 4.88b, 4.115b, DCs 6305, 7525.    The Board does not have the authority to assign an extraschedular rating in the first instance.  38 C.F.R. § 3.321(b)(1).  The Board must refer this issue to the Under Secretary for Benefits or the Director of Compensation Service for consideration of assignment of an extraschedular evaluation.  

Finally, updated VA treatment records should be secured.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records.

2.  Then contact an appropriately qualified clinician for a medical opinion for the claimed spinal arthritis.  A complete copy of the electronic claims folder must be made available and reviewed by the examiner.  

Following review of the claims folder, the examiner must opine on whether it is at least as likely as not (50 percent probability or greater) that the current mild degenerative joint disease of the throacic spine is related to service or manifest within the first post-service year.  

The examiner must provide a detailed supporting rationale with consideration to the Veteran's reported back symptoms.  If the examiner rejects the Veteran's reports, he or she must state so and explain why.  The Veteran's reports cannot be rejects solely on the basis of an absence of contemporaneous medical treatment.  The examiner must clearly state the reasons for rejecting any lay reports.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

3.  Then, refer the Veteran's claim for entitlement to a compensable disability rating for lymphogranuloma to the Under Secretary for Benefits or the Director of Compensation Service for consideration of assignment of an extraschedular evaluation.

4.  Then, readjudicate the claims, and issue a supplemental statement of the case, as appropriate.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


